Exhibit 10.1

ESCROW AGREEMENT

THIS AGREEMENT (this “Agreement”) is made as of the 20th day of September 2006.

AMONG:

GLOBALIVE COMMUNICATIONS CORP., an unlimited liability corporation incorporated
under the laws of Nova Scotia

(“Parent”)

AND

YAK COMMUNICATIONS INC., a corporation incorporated under the laws of Florida

(the “Company”)

AND

WILDEBOER DELLELCE LLP, an Ontario limited liability partnership

(the “Escrow Agent”)

WHEREAS concurrent with the execution of this Agreement, Parent, Yakquisition
Corp. (“Sub”) and the Company have entered into an agreement and plan of merger
dated as of September 20, 2006 (the “Acquisition Agreement”) pursuant to which
Parent and Sub shall make an offer to acquire all of the outstanding common
stock of the Company in accordance with the terms thereof (the “Acquisition”).

AND WHEREAS as a condition and mutual inducement to the Acquisition, Parent
shall enter into this Agreement and deposit on the date hereof U.S.$10,000,000
(the “Deposit”) with the Escrow Agent to be governed by the terms hereof.

AND WHEREAS a portion of the Deposit may be payable to the Company in the event
the Acquisition Agreement is terminated by Parent in accordance with the terms
hereof and thereof.

NOW THEREFORE, in consideration of the mutual promises and covenants contained
herein, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

1. Definitions. Capitalized terms not otherwise defined herein will have the
meanings ascribed to them in the Acquisition Agreement.

2. Appointment of the Escrow Agent. Parent and the Company hereby appoint the
Escrow Agent as the paying agent on the terms and conditions set forth in this
Agreement and the Escrow Agent hereby accepts that appointment, and agrees to
perform the responsibilities of the Escrow Agent set out in this Agreement in
accordance with the terms and conditions of this Agreement.



--------------------------------------------------------------------------------

3. Deposit; Investment and Delivery. Parent shall, upon execution of this
Agreement, deliver by wire transfer the Deposit to the Escrow Agent to be held
in its trust account and invested in Government of Canada treasury bills if
requested by Parent pending the delivery of a direction (a “Direction”) by
Parent to the Escrow Agent to release the Deposit in accordance with the terms
of this Agreement.

4. Terms of Release. Parent and the Company hereby direct the Escrow Agent to
hold the Deposit, provided that the Deposit shall be released from escrow as
follows upon receipt by the Escrow Agent of a Direction from Parent indicating
one of the following:

 

  a) that the Acquisition Agreement has been terminated by Parent pursuant to
Section 8.01(b)(i) of the Acquisition Agreement and the only conditions of the
Acquisition Agreement that have remain unsatisfied or duly waived are those
contained in Section 7.01(b) of the Acquisition Agreement;

 

  b) that the Acquisition Agreement has been terminated by any party thereto for
any reason other than as set forth in Section 4(a) hereof; or

 

  c) that the Offer has been accepted by Parent in accordance with the terms of
the Acquisition Agreement and the applicable rules and regulations of the
Securities and Exchange Commission.

Parent shall deliver a Direction to the Escrow Agent on the same day as the
occurrence of any event listed in paragraphs (a) through (c) above.

5. Distribution of Deposit. The Escrow Agent shall distribute the Deposit from
escrow by wire transfer as follows:

 

  a) upon receipt of a Direction pursuant to Section 4(a) hereof, the Escrow
Agent shall promptly (and in any event on or before the next business day
following receipt of such Direction) distribute U.S.$4,500,000 of the Deposit to
the Company, and the remaining balance of the Deposit and any accrued interest
earned on the Deposit to Parent;

 

  b) upon receipt of a Direction pursuant to Section 4(b) hereof, the Escrow
Agent shall promptly (and in any event on or before the next business day
following receipt of such Direction) distribute the entire Deposit and any
accrued interest earned thereon to Parent; or

 

  c) upon receipt of a Direction pursuant to Section 4(c) hereof, the Escrow
Agent shall promptly (and in any event on or before the next business day
following receipt of such Direction) distribute the entire Deposit and any
interest earned thereon to the Paying Agent or depositary for purposes of the
Offer at the direction of Parent.

6. Wire Transfer. The respective parties wire transfer instructions for purposes
of this Agreement are as follows (or such other wire instructions for a party as
shall be specified by notice hereunder):

 

To the Company:                           To the Escrow Agent:                

 

2



--------------------------------------------------------------------------------

           

To Parent:            

                       

7. Indemnification of the Escrow Agent. Parent and the Company hereby jointly
and severally agree to and do hereby release and indemnify and save harmless the
Escrow Agent, its partners, employees and agents, and their respective heirs,
executors, administrators, successors and assigns from and against all claims,
suits, demands, costs, damages and expenses which may be occasioned by reason of
the Escrow Agent’s compliance in good faith with the terms hereof. Such
indemnity will survive the resignation of the Escrow Agent and the termination
of this Agreement.

8. Compensation of the Escrow Agent. Parent and the Company hereby acknowledge
the terms and conditions of this Agreement and agree to take all reasonable
steps to facilitate its performance. Parent will be responsible for and will pay
to the Escrow Agent fee as invoiced by the Escrow Agent from time to time for
its services hereunder and will pay or reimburse the Escrow Agent, upon its
request, for all reasonable expenses and disbursements incurred or made by the
Escrow Agent in the administration of its services and duties created hereby
(including the reasonable fees and disbursements of its counsel and all other
advisors and assistants not regularly in its employ). Any amount owing hereunder
and remaining unpaid after thirty (30) days from the invoice date will bear
interest at the then current rate charged by the Escrow Agent against unpaid
invoices, shall be payable on demand and shall form part of the Escrow Agent’s
remuneration. The Escrow Agent shall be under no obligation to expend or risk
its own funds in connection with the execution of its duties hereunder.

9. Resignation of the Escrow Agent. If the Escrow Agent should wish to resign,
it shall give at least 14 days’ notice to Parent and the Company, and Parent
may, by writing, appoint another Escrow Agent in its place and such appointment
shall be binding on the Company provided that the Company receives notice
indicating the new Escrow Agent and provided that the new Escrow Agent shall be
an institution which customarily provides escrow services of the type
contemplated in this Agreement, and the new Escrow Agent shall assume and be
bound by the obligations of the Escrow Agent hereunder.

10. Limit on the Duties of the Escrow Agent. The Escrow Agent shall have no
duties except those which are expressly set forth herein, and it shall not be
bound by any notice of a claim or demand with respect to, or any waiver,
modification, amendment, termination or rescission of this Agreement, unless
received by it in writing, and designated by the parties hereto and, if its
duties are herein affected, unless it shall have given its prior written
consent.

11. Liability and Duties of the Escrow Agent.

 

  (a) The Escrow Agent may employ or retain such counsel, accountants,
appraisers or other experts or advisers as it may reasonably require for the
purpose of discharging its duties hereunder and shall not be responsible for the
negligent actions or misconduct of such parties or any of them.

 

  (b) The Escrow Agent shall not be responsible or liable in any manner
whatsoever for the sufficiency, correctness, genuineness or validity of any
security deposited with it.

 

3



--------------------------------------------------------------------------------

  (c) In the event of any disagreement arising regarding the terms of this
Agreement, the Escrow Agent shall be entitled at its option to refuse to comply
with any or all demands whatsoever until the dispute is settled either by
written agreement amongst the various parties or by a court of competent
jurisdiction.

 

  (d) Except for its act of gross negligence or wilful misconduct, the Escrow
Agent shall not be liable for any act done or step taken or omitted by it in
good faith, or for any mistake of fact or law and Parent and the Company agree
to indemnify and save harmless the Escrow Agent from and against all claims,
demands, actions, suits, or other proceedings by whomsoever made, prosecuted or
brought and from all losses, costs, damages and expenses in any manner based
upon, occasioned by or attributable to any act of the Escrow Agent in the
execution of its duties under this Agreement.

 

  (e) The Escrow Agent has the right to answer all enquiries by any securities
commission or stock exchange or other legal entity concerning this Agreement.

 

  (f) The Escrow Agent shall be entitled to assume the due execution, validity
and accuracy of any written notice, request, consent or other document furnished
to it in connection with this Agreement and to act on such documents accordingly
without incurring any liability as a result thereof.

 

  (g) In the event that any funds to be disbursed by the Escrow Agent in
accordance herewith are received by the Escrow Agent in the form of an
uncertified cheque or cheques, the Escrow Agent shall be entitled to delay the
time for disbursement of such funds hereunder until such uncertified cheque or
cheques have cleared in the ordinary course the financial institution upon which
the same are drawn. The Escrow Agent will disburse monies according to this
Agreement only to the extent that monies have been deposited with it.

12. Anti-Money Laundering & Privacy.

(a) The Escrow Agent shall retain the right not to act and shall not be liable
for refusing to act if, due to a lack of information or for any other reason
whatsoever, the Escrow Agent, in its sole judgement, determines that such act
might cause it to be in non-compliance with any applicable anti-money laundering
or anti-terrorist legislation, regulation or guideline. Further, should the
Escrow Agent, in its sole judgement determine at any time that its acting under
this Agreement has resulted in its being in non-compliance with any applicable
anti-money laundering or anti-terrorist legislation, regulation or guideline,
then it shall have the right to resign on 10 days prior written notice to all
parties provided that (i) the Escrow Agent’s written notice shall describe the
circumstances of such non-compliance; and (ii) that if such circumstances are
rectified to the Escrow Agent’s satisfaction within such 10 day period, then
such resignation shall not be effective.

(b) The parties acknowledge that the Escrow Agent may, in the course of
providing services hereunder, collect or receive financial and other personal
information about such parties and/or their representatives, as individuals, or
about other individuals related to the subject matter hereof, and use such
information for the following purposes:

 

  (i) to provide the services required under this Agreement and other services
that may be requested from time to time;

 

4



--------------------------------------------------------------------------------

  (ii) to help the Escrow Agent manage its servicing relationships with such
individuals;

 

  (iii) to meet the Escrow Agent’s legal and regulatory requirements; and

 

  (iv) if Social Insurance Numbers are collected by the Escrow Agent, to perform
tax reporting and to assist in verification of an individual’s identity for
security purposes;

(c) Each party acknowledges and agrees that the Escrow Agent may receive,
collect, use and disclose personal information provided to it or acquired by it
in the course of this Agreement for the purposes described above and, generally,
in the manner and on the terms described in its Privacy Code, which the Escrow
Agent shall make available upon request, including revisions thereto. Further,
each party agrees that it shall not provide or cause to be provided to the
Escrow Agent any personal information relating to an individual who is not a
party to this Agreement unless that party has assured itself that such
individual understands and has consented to the aforementioned uses and
disclosures.

13. Interpleader. Despite any other provision of this Agreement, the Escrow
Agent shall have the right at any time, including, without limitation, until the
date upon which the Deposit is released by the Escrow Agent in accordance with
Section 5 hereof, to interplead the parties and deposit the Deposit or any other
document or moneys deposited with it with any court of competent jurisdiction in
the event of any dispute as to, or if the Escrow Agent in its sole discretion
shall conclude that there is, a bona fide question, confusion or dispute in
respect of or as to any matter under this Agreement including, without
limitation, the holding or payment of the Deposit, the receipt of instructions
from any party hereto with regard to the Deposit which, in its sole opinion, are
in conflict with any provision of this Agreement, in the event of any
disagreement between any of the parties hereto or between them or any other
person or party resulting in demands or adverse claims being made in connection
with or for the Deposit, the duties of the Escrow Agent in respect of any other
matter arising hereunder or the validity, enforceability, extent of
enforceability or meaning of any provision of this Agreement and any such
deposit shall wholly discharge the obligations of the Escrow Agent under this
Agreement in respect of the Deposit and any such other document or moneys, as
applicable, and shall for all purposes hereof be deemed good and sufficient
fulfilment by the Escrow Agent of all of its obligations hereunder.

14. Counterparts. This Agreement may be executed in one or more original or
facsimile counterparts. Each such counterpart shall be deemed to be an original
and all such counterparts together shall constitute one and the same document.

15. Headings. The headings used in this Agreement are for convenience of
reference only and do not constitute a part of this Agreement and will not be
deemed to limit, characterize or in any way affect any provision of this
Agreement and all provisions of this Agreement will be enforced and construed as
if no heading had been used in this Agreement.

16. Survival. This Agreement shall enure to the benefit of and be binding upon
the parties hereto, and each of their heirs, executors, administrators,
successors and permitted assigns.

17. Governing Law. All issues and questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by
and construed in accordance with the laws of the Province of Ontario.

 

5



--------------------------------------------------------------------------------

18. Notices. All notices, requests, claims, demands and other communications
under this Agreement shall be in writing and shall be deemed given: (i) when
delivered by hand; or (ii) upon confirmation of receipt by facsimile (or at such
other address for a party as shall be specified by like notice):

To the Escrow Agent:

Wildeboer Dellelce LLP

Suite 810, Box 4

1 First Canadian Place ¨

Toronto, Ontario ¨ M5X 1A9

Attn: Perry N. Dellelce

Fax: (416) 361-1790

To Parent:

Anthony Lacavera, Chief Executive Officer

Globalive Communications Corp.

60 Adelaide Street East

Toronto, Ontario

M5C 3E4

Fax: (416) 640-1089

With a copy to:

Kevin K. Rooney

Hayden Bergman Rooney, Professional Corporation

150 Post Street

Suite 650

San Francisco, CA

94108

Fax: (415) 399-9320

To the Company:

Yak Communications Inc.

c/o Charles Zwebner, President

300 Consilium Place, Ste 500

Toronto, Ontario

M1H 3G2

Fax: (647) 722-8153

With a copy to:

Dennis J. Olle

Adorno & Yoss, LLP

2525 Ponce de Leon Blvd.

Suite 400

Coral Gables, FL

33134

Fax: (305) 460-1422

 

6



--------------------------------------------------------------------------------

IN WITNESS whereof the parties hereto have executed this Agreement on the day
and year first above written.

 

GLOBALIVE COMMUNICATIONS CORP. By:   /s/ Brice Scheschuk Name:   Brice Scheschuk
Title:   Chief Financial Officer YAK COMMUNICATIONS INC. By:   /s/ Charles J.
Zwebner Name:   Charles J. Zwebner Title:   Chief Executive Officer WILDEBOER
DELLELCE LLP By:   /s/ Perry N. Dellelce Name:   Perry N. Dellelce Title:  
Managing Partner

 

7